  Case 16-04227        Doc 66 Filed 07/30/19 Entered 07/31/19 09:08:53                 Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:     16-04227
SHANA MCINTOSH,                             )
                                            )               Chapter: 13
                                            )
                                                            Honorable Carol A. Doyle
                                            )
                                            )
              Debtor(s)                     )

                                   ORDER MODIFYING PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

Debtor's Motion to Modify is GRANTED.

   It is hereby ORDERED that:

  1) The Debtor's Chapter 13 Plan payment default is deferred to the end of her plan.

  2) The Debtor's Chapter 13 Plan payment is increased to $1,300.00.




                                                         Enter:



                                                                  Honorable Carol A. Doyle
Dated: July 30, 2019                                              United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
